Order entered on October 26, 1962, denying in part defendants’ motion to modify demand for a bill of particulars unanimously modified by striking from the demand subdivisions (c), (d) and (e) of item 2, and otherwise affirmed, without costs. Defendants unnecessarily pleaded their version of the contract upon which plaintiff claims. They would therefore have to give particulars of the contract they allege was made. However, they are not obliged to give particulars of the performance of that contract. The items hereby stricken deal with that performance. Concur—Botein, P. J., Rabin, Eager, Steuer and Bergan, JJ.